Citation Nr: 1646414	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for head injury motor vehicle accident, residual post-traumatic headaches.

2.  Entitlement to an initial compensable disability rating for scar, left side of the forehead from motor vehicle accident.  

3.  Entitlement to service connection for a neck disability to include cervical stenosis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for mass on spleen.

8.  Entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate - Barbara R. Lincoln


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for head injury motor vehicle accident, residual post-traumatic headaches (assigning a noncompensable disability rating) and scar, left side of the forehead from motor vehicle accident (also assigning a noncompensable disability rating).  This decision also denied the Veteran's claims for service connection for cervical stenosis, bilateral hearing loss, migraine headaches, tinnitus, and mass on spleen.  Moreover, this decision denied a 10 percent evaluation based on multiple, non-compensable service-connected disabilities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2016.  A transcript of this proceeding is associated with the claims file.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The issues of entitlement to a higher initial rating for post-traumatic headaches; entitlement to service connection for cervical stenosis, bilateral hearing loss, migraine headaches, and mass on spleen; as well as entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service, the Veteran's scar of the left forehead has been manifested by no "characteristic of disfigurement" and has not been painful.  

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for scar of the left forehead have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes (DCs) 7800-7804 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with regard to this issue.
	
With regard to the left forehead scar issue, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his scar of the left forehead from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for scar of the left forehead was granted and an initial rating was assigned in the November 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service private as well as VA treatment records have been obtained and considered. While the Veteran testified during the February 2016 Board hearing that he had been in receipt of disability benefits from the Social Security Administration (SSA) since 2007 because he was "unable to climb a wall," and such records have not been obtained, the Board notes that a scar on the forehead would not seemingly affect the Veteran's ability to "climb a wall."  Furthermore, the Veteran testified that his left forehead scar was not causing him any problems.  As such, the Board finds that the Veteran's SSA records are not relevant to the left forehead scar issue.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA contract skin examination in August 2010 to determine the nature and severity of this disability.  Neither the Veteran nor his representative has alleged that such VA examination is inadequate for rating purposes.  The Board finds that this examination is adequate in order to evaluate the Veteran's service-connected left forehead scar as it includes an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the August 2010 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before a VLJ at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the VLJ identified the issues on appeal which, at that time, included the issue of entitlement to an initial compensable rating for a scar of the left forehead.  Also, information was solicited regarding the current severity of the Veteran's scar of the left forehead.  Furthermore, the VLJ informed the Veteran of the evidence necessary to substantiate his claim and inquired about outstanding records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that the hearing discussion did not raise the possibility that there is outstanding evidence necessary for a fair adjudication of the claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Left Forehead Scar

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Service treatment records show that the Veteran was involved in a motor vehicle accident in April 1976 which resulted in abrasions to the forehead.  The Veteran submitted a claim for service connection for various disabilities in June 2009 and, as above, by rating decision dated in November 2010, the RO granted service connection for scar, left side of the forehead from motor vehicle accident and assigned a noncompensable disability rating effective June 30, 2009, the date of the Veteran's claim.

The Veteran's service-connected scar of the left forehead is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.104, DCs 7800-7804.  Under DC 7800, scars of the face or neck with one characteristic of disfigurement warrant a 10 percent evaluation.  A 30 percent evaluation is warranted for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 50 percent evaluation is warranted for four or five "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 70 percent evaluation is warranted for six or more "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, DC 7800.

"Characteristics of disfigurement" include scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Id. at Note (1).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118  .

Evidence relevant to the level of severity of the Veteran's scar of the left forehead includes a VA contract examination dated in August 2010.  During this examination the Veteran reported that his forehead scar was due to an in-service motor vehicle accident in 1976.  He reported that he was involved in a head on collision and his head on the windshield as well as the rear view mirror. The Veteran indicated that the scar was not painful and that it did not result in skin breakdown.  He reported no other symptoms and indicated that he did not experience any functional impairment due to the scar.  

Physical examination of the scar showed that the scar was a linear scar that measured 2.5 centimeters (cm) by 0.5 cm.  The scar was not painful on examination and there was no skin breakdown.  This was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue.  On palpation the scar was level.  The scar texture was normal.  It was not shiny, scaly, or atrophic and did not have any irregularities.  There was no hypopigmentation of the scar and it was not indurated or inflexible.  There was no underlying soft tissue loss.  The scar was located on the left side of the forehead and was neither distorted nor asymmetrical.

During the February 2016 Board hearing, the Veteran testified that his left forehead scar did not cause him any problems and was not painful.  

Given the evidence above, the Board finds that the evidence does not support an initial compensable disability rating for the left forehead scar.  Review of the competent medical evidence of record does not show any "characteristics of disfigurement" as required to meet the criteria for a rating of 10 percent under DC 7800.  As above, the August 2010 VA examiner indicated that the left forehead scar not five or more inches in length; is not at least one-quarter inch wide at widest part; does not demonstrate surface contour of scar elevated or depressed on palpation; is not adherent to underlying tissue; does not result in skin hypo-or hyper-pigmented in an area exceeding six square inches; does not result in skin of abnormal texture in an area exceeding six square inches; does not result in underlying soft tissue missing in an area exceeding six square inches; and does not result in skin indurated and inflexible in an area exceeding six square inches.  As such, a compensable rating under DC 7800 is not warranted.  Review of the competent medical evidence of record also does not show that the Veteran's left forehead scar is painful.  As above, the August 2010 VA examiner noted that the scar was not painful on examination and the Veteran reiterated that his scar was not painful during the February 2016 Board hearing.  As such, a compensable rating under DC 7804 is not warranted.  Such symptomatology supports the current noncompensable rating for the Veteran's left forehead scar.

Accordingly, the Board finds that a noncompensable rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected left forehead scar in this case does not more nearly approximate the next higher rating.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable DCs.  Because there are specific DCs to evaluate scars, consideration of other DCs for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific DC to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his service-connected left forehead scar.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his service-connected left forehead scar because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected disability currently on appeal.  Accordingly, an increased rating for this disability must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson , 12 Vet. App. at 119.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the Board finds that the Veteran's service-connected disability addressed above is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's assigned ratings contemplate his symptoms, as well as his functional impairment resulting from such.  Therefore, there are no additional symptoms of the Veteran's service-connected disability that are not addressed by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "art and parcel" of the claim for benefits for the underlying disability.  In the instant case, a November 2014 VA psychiatric examination shows that the Veteran medically retired from his job at a chemical plant in October 2007 due to spinal stenosis.  He has not alleged, and the evidence does not show, that his service-connected left forehead scar renders him unemployable.  Moreover, such impairment is contemplated by his assigned rating.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.

III.  Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for complaints of tinnitus.  However, as above, records show that the Veteran received a traumatic brain injury in April 1976.  Also, in a June 1976 report of medical history, the Veteran  reported a history of hearing loss.  The Veteran was afforded a VA audiological examination in November 2014.  This examination report shows a diagnosis of sensorineural hearing loss, bilaterally, but also shows that the Veteran does not have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.  Significantly, the examiner opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale for this opinion was that the Veteran was diagnosed with bilateral sensorineural hearing loss and the Veteran's hearing loss was at least as likely as not related to his in-service traumatic brain injury (TBI).  The examiner also noted a diagnosis of tinnitus and opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  

During the February 2016 Board hearing, the Veteran reported that he began experiencing both hearing loss and tinnitus immediately following his in-service motor vehicle accident.  Furthermore, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

While the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  He is also competent to comment on the onset and frequency of his tinnitus.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus either beginning in service or shortly after service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  

Furthermore, the November 2014 VA examiner opined that the Veteran's tinnitus is related to hearing loss which, in turn, is related to an in-service TBI.  While service connection for bilateral hearing loss is not currently in effect, this is because the Veteran has not been shown to have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.  However, the Veteran reported a history of hearing loss in service and currently has a diagnosis of bilateral hearing loss.  As the Veteran's tinnitus has been related to an in-service event, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).


ORDER

An initial compensable disability rating for scar, left side of the foreheard from motor vehicle accident is denied.  

Service connection for tinnitus is granted.



REMAND

Initially, with regard to potentially all of the remanded issues on appeal, during the February 2016 Board hearing the Veteran testified that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2007 because he was "unable to climb a wall."  However, review of the claims file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to obtain records from SSA.

With regard to the cervical stenosis, migraine headaches, post-traumatic headaches, mass on spleen claims, and bilateral hearing loss issues during the February 2016 Board hearing, the Veteran testified that such disabilities were incurred during the April 1976 in-service motor vehicle accident.  Specifically, the Veteran testified that he hit his head on the windshield of the vehicle while traveling 60 miles per hour and has experienced neck problems, headaches, and hearing loss since this accident.  The Veteran also testified that he began having problems with his spleen 10 to 20 years earlier and, when he saw a doctor about this, he was told that he had a laceration of his spleen due to his previous motor vehicle accident.

Specific to the cervical spine issue, service treatment records show complaints of back pain in May 1976 following the in-service motor vehicle accident and the impression was "muscle strain."  Also, while the Veteran's June 1976 separation examination shows a normal spine, a June 1976 report of medical history shows a history of "recurrent back pain."  Post-service private treatment records show spondylolysis and degenerative disease of the lumbar spine as early as January 2006 and a March 2009 magnetic resonance imaging (MRI) scan of the cervical spine shows an impression of desiccated discs throughout the cervical spine with moderate-to-marked loss of disc height and diffuse bone spondylosis.  A July 2009 private treatment record shows that the Veteran was in the process of applying for disability benefits secondary to his chronic neck and back problems and a September 2010 doctor's statement shows that the Veteran has cervical osteoarthritis.  

The Veteran was afforded a VA spine examination in November 2009.  The examiner diagnosed congenital spinal stenosis and opined that a cervical spine disorder was not caused by the Veteran's in-service motor vehicle accident.  The rationale for this opinion was that the in-service motor vehicle accident primarily involved lacerations and abrasions to the forehead and there was no indication that the Veteran was ever seen for a neck problem, nor did he have any complaints about his neck.  Post-service MRIs of the cervical spine are primarily indicative of congenital spinal stenosis and do not show traumatic arthritic changes.  This spinal stenosis is generalized and not specifically related to the cervical spine.  

Unfortunately, the Board finds that the November 2009 VA spine examination is inadequate as the opinion appears to be based on factual inaccuracies.  First, the November 2009 VA examiner did not address the May and June 1976 service treatment records showing complaints of back pain following the April 1976 in-service motor vehicle accident.  Second, the November 2009 VA examiner suggested that the Veteran only had a diagnosis of congenital spinal stenosis and does not appear to consider the September 2010 private treatment record noting a diagnosis of cervical osteoarthritis.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the November 2009 VA examination is required.

Specific to the migraine headache and post-traumatic headache issues, the Veteran submitted an initial claim for service connection for migraine headaches in June 2009.  The Veteran was afforded a traumatic brain injury (TBI) examination in November 2009 and diagnosed with post-traumatic headaches, mixed vascular and tension type in character, moderate in severity, and the examiner opined that these headaches were more likely than not related to his prior head injury.  An October 2010 VA treatment record shows a history of headaches following an in-service motor vehicle accident.  As above, by rating decision dated in November 2010, the RO granted service connection for head injury motor vehicle accident, residual post-traumatic headaches.  An October 2014 VA headaches examination also shows a diagnosis of traumatic headaches.  Significantly, this examination report shows that the Veteran does not have characteristic prostrating attacks of migraine headache pain.  During the February 2016 Board hearing, the Veteran testified that his headaches had become more severe and more frequent.  Given the allegations of an increase in severity of headaches, the Board finds that a new VA examination is warranted to determine the current level of severity of the Veteran's headaches.  Also, while the record is currently negative for a diagnosis of migraine headaches, given the need to remand for another VA headaches examination, the Board finds that a medical opinion regarding whether the Veteran has experienced migraine headaches at any time since his June 2009 claim would be helpful.

Specific to the mass on spleen issue, private treatment records as early as December 2003 show that the Veteran had a tumor on his spleen which was being followed by a doctor in Houston and a January 2005 private treatment record shows that the tumor of the spleen was benign.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current spleen disorder is related to his military service.  The in-service treatment records showing that the Veteran was involved in a motor vehicle accident with resulting back pain, the post-service diagnosis of a mass on the spleen, and the Veteran's statements concerning a link between the two are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed spleen disorder.

Specific to the bilateral hearing loss issue, the Veteran was afforded a VA audiological examination in November 2009.  This examination report shows a diagnosis of mild sensorineural hearing loss, bilaterally, but also shows that the Veteran does not have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.  Significantly, the November 2009 VA examiner opined that it was less likely than not that the Veteran's history of military noise exposure contributed to his current hearing loss.  Specifically, the examiner noted that audiometric testing conducted at the time of enlistment and discharge revealed normal hearing bilaterally.  A comparison between enlistment and separation examination thresholds indicated no significant changes in hearing sensitivity during active duty service.  Furthermore, the examiner noted that there was no scientific basis for the delayed onset of noise induced hearing loss (Institute of Medicine's study, "Noise and Military Service: Implications for Hearing Loss and Tinnitus," 2005).  

As above, the Veteran was afforded another VA audiological examination in November 2014.  This examination report similarly shows a diagnosis of sensorineural hearing loss, bilaterally, but also shows that the Veteran does not have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.  Significantly, the examiner opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale for this opinion was that the Veteran was diagnosed with bilateral sensorineural hearing loss and the Veteran's hearing loss was at least as likely as not related to his in-service TBI.  

During the February 2016 Board hearing, the Veteran testified that his hearing loss had increased in severity as he had gotten older.  Given the possibility that the Veteran may now have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385 he should be afforded another VA examination on remand.

With regard to the issue concerning entitlement to a 10 percent disability rating based on multiple non-compensable, service-connected disabilities, the Board notes that this issue is inextricably intertwined with the other remanded issues.  Because this claim is dependent upon the award of service connection for multiple, noncompensable disabilities, such claim is inextricably intertwined with the claims for service connection being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the claim for a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 must be remanded, as well. 

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed disorders since service.  Significantly, during the February 2016 Board hearing, the Veteran testified that he was currently being treated at the VA Medical Center in DeBakey.  Furthermore, the record includes VA treatment records dated from February 2010 to February 2015 but nothing since February 2015.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the VA Medical Center in DeBakey dated February 2015 to the present.
	
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
3.  After obtaining any outstanding treatment records, request an addendum to the November 2009 VA spine examination.  The claims file should be made available to, and reviewed by, the examiner.  If the November 2009 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(A)  Does the Veteran have arthritis of the cervical spine and, if so, is it at least as likely as not that the Veteran's arthritis of the cervical spine manifested within one year of his separation from service on July 19, 1976?

(B)  Is it at least as likely as not that the any currently diagnosed cervical spine disability developed in or was caused by the Veteran's service, to include his claimed in-service motor vehicle accident as described above?

The examiner is asked to consider the May and June 1976 service treatment records showing complaints of back pain following the April 1976 in-service motor vehicle accident as well as the September 2010 private treatment record noting a diagnosis of cervical osteoarthritis

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed cervical spine disorder and the continuity of symptomatology.  Complete, clearly-stated rationale for the conclusions reached must be provided 

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature of his post-traumatic headaches.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

With regard to the post-traumatic headaches, the examiner should render findings as to the nature, frequency and severity of these headaches, specifically addressing the existence and severity of any prostrating attacks.  The examiner should also indicate whether there is evidence that the Veteran's post-traumatic headache disability did result, or has resulted, in "severe economic inadaptability."  

The examiner should also render an opinion addressing whether, at any point from the June 30, 2009 effective date of the award of service connection, the record reflects any change(s) in the severity of the Veteran's post-traumatic headaches; and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

Finally, the examiner should render an opinion addressing whether, at any point since the June 30, 2009 claim for service connection the Veteran's headaches could be characterized as migraine headaches.

In addressing the above, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question, to include the October 2014 VA examination report showing that the Veteran does not have characteristic prostrating attacks of migraine headache pain as well as the Veteran's testimony during the February 2016 Board hearing as to his belief that his headaches had become more severe. 

Complete, clearly-stated rationale for the conclusions reached must be provided 

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his spleen disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current spleen disorders found to be present, to include a tumor of the spleen noted in a December 2003 private treatment record.  

(B)  For each diagnosed spleen disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service, to include his April 1976 motor vehicle accident.

Specifically, the examiner should note the December 2003 private treatment record showing a history of tumor of the spleen along with the Veteran's February 2016 testimony that he began having problems with his spleen 10 to 20 years earlier and, when he saw a doctor about this, he was told that he had a laceration of his spleen due to his previous motor vehicle accident

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed spleen disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine, schedule the Veteran for an audiology examination to determine whether the Veteran has hearing loss to a degree considered disabling under 38 C.F.R. § 3.385.

The claims file, to include a copy of this Remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished. 

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


